Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

Exhibit 10.20

EXCLUSIVE LICENSE AGREEMENT

THIS LICENSE AGREEMENT (the “Agreement”) is entered into by and between THE
JOHNS HOPKINS UNIVERSITY, a Maryland corporation having an address at 3400 N.
Charles Street, Baltimore, Maryland 21218-2695 (“JHU”) and TOKAI
PHARMACEUTICALS, INC., a Delaware corporation having an address at One Broadway,
14th Floor, Cambridge, Massachusetts 02142 (“LICENSEE”).

RECITALS

WHEREAS, a valuable invention or inventions listed and described in Exhibit A
(“INVENTION”) was/were developed during the course of research conducted by the
inventors listed on Exhibit A (all hereinafter, “INVENTORS”). JHU has acquired
through assignment all rights, title and interest of said INVENTORS in said
valuable INVENTION and the related patent rights. JHU desires that the invention
be perfected and marketed as soon as possible so that resulting products may be
available for public use and benefit.

WHEREAS, LICENSEE desires to obtain certain rights in such INVENTIONS and
related patent rights and know-how as herein provided, and to commercially
develop, manufacture, use and distribute products and processes based upon or
embodying said valuable inventions and/or know-how, and JHU desires to grant
such rights to LICENSEE on the terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledge, the parties to this Agreement hereby agree as follows:

 

1. DEFINITIONS

All references to particular Exhibits, Articles or Paragraphs shall mean the
Exhibits to, and Paragraphs and Articles of, this Agreement, unless otherwise
specified. Any reference herein to any defined term shall include both the
singular and the plural, whether or not both forms are included in the
reference. For the purposes of this Agreement and the Exhibits hereto, the
following words and phrases shall have the following meanings:

1.1 “AFFILIATED COMPANY” means any corporation, company, partnership, joint
venture or other entity, which controls, is controlled by or is under common
control with LICENSEE. For purposes of this Paragraph control shall mean the
direct or indirect ownership of at least fifty percent (50%) of the voting stock
or other ownership interest of such entity.

1.2 “EFFECTIVE DATE” means the date that the last party hereto has executed this
Agreement.

1.3 “EXCLUSIVE LICENSE” means that, subject to specific limitations in this
Agreement, and subject to rights retained by the United States Government, if
any, JHU grants to LICENSEE all of JHU’s rights under the LICENSED PATENT(S) in
the FIELD OF USE in the LICENSED TERRITORY. Exclusive refers to LICENSED PATENTS
only. KNOW HOW, data and other materials licensed are provided on a
non-exclusive basis only.

1.4 “FIELD OF USE” has the meaning given it in Exhibit A.

1.5 “FIRST COMMERCIAL SALE” means the first transfer by a LICENSEE, AFFILIATED
COMPANY or SUBLICENSEE of a LICENSED PRODUCT or LICENSED SERVICE for value, but
shall not include



--------------------------------------------------------------------------------

a transfer of materials for the purpose of use in a clinical trial, where the
consideration received is intended to cover the manufacturing costs of the
materials.

1.6 “IMPROVEMENT” means an invention( a) that is first conceived or reduced to
practice on or after the EFFECTIVE DATE, (b) where an INVENTOR is an inventor as
determined under U.S. patent law, and (c) the use or practice of which in the
FIELD OF USE would be dominated by one or more claims of the LICENSED PATENTS.

1.7 “JHU REF. NUMBER” means the JHU Technology Transfer Office case number or
numbers, shown on Exhibit A, to which the TECHNOLOGY licensed pertains. It is
used for JHU reference only. The TECHNOLOGY licensed herein is described in this
Agreement, and may not include all the technology that may be a part of the JHU
reference number.

1.8 “JHU INDEMNITEES” means JHU, The Johns Hopkins Hospital, The Johns Hopkins
Health System Corporation, and their affiliated entities, their present and
former trustees, officers, INVENTORS, agents, faculty, employees and students.

1.9 “KNOW HOW” means non-public information, including but not limited to data,
test results, research methodology or manufacturing techniques created by
INVENTORS that is necessary or useful for the effective practice of the LICENSED
PATENTS.

1.10 “LICENSED PATENT” means (a) [**] and the inventions disclosed and claimed
therein, (b) any patent or patent application that claims priority to and is a
divisional, continuation, reissue, renewal, reexamination, substitution or
extension of any patent application identified in (a); (c) any patents issuing
on any patent application identified in (a) or (b), including any reissues,
renewals, reexaminations, substitutions or extensions thereof; (d) any claim of
a continuation-in-part application or patent (including any reissues, renewals,
reexaminations, substitutions or extensions thereof) that is entitled to the
priority date of, and is directed specifically to subject matter specifically
described in, at least one of the patents or patent applications identified in
(a), (b), (c); (e) any foreign counterpart (including PCTs) of any patent or
patent application identified in (a), (b), or (c) or of the claims identified in
(d); and (f) any supplementary protection certificates, pediatric exclusivity
periods, any other patent term extensions and exclusivity periods and the like
of any patents and patent applications identified in (a) through (e).

1.11 “LICENSED PRODUCT” shall mean any process or method, material,
compositions, drug, or other product, created or developed using TECHNOLOGY, or
for which the development, manufacture, use or sale, if done by a third party
without rights under the LICENSED PATENT(S), would constitute an infringement of
a VALID CLAIM of LICENSED PATENTS.

1.12 “LICENSED SERVICE” includes any service or services, including the
manufacture of any product or the use of any product or composition, performed
by LICENSEE for any third party using or incorporating the TECHNOLOGY, or which,
if done by a third party without rights under the LICENSED PATENT(S), would
constitute an infringement of a claim of LICENSED PATENTS.

1.13 “LICENSED TERRITORY” means all of the countries in the world.

1.14 “NET REVENUES” whether they be NET SALES REVENUES OR NET SERVICE REVENUES
shall include everything of value actually received by LICENSEE, AFFILIATED
COMPANIES and

 

2



--------------------------------------------------------------------------------

SUBLICENSEE(S) for the sale, license, lease or other transfer of LICENSED
PRODUCTS, or the performance of LICENSED SERVICES. Consideration includes but is
not limited to currency, equity of the purchaser, lessee or other transferee,
intangible rights, services and other things of value provided or received as
part of the transaction for LICENSED PRODUCTS or LICENSED SERVICES, the fair
value of which must be included to determine NET REVENUES. NET REVENUES may be
calculated using the accrual or cash method, but such calculation must be
consistent from month to month and year to year, and must be the same method
used by LICENSEE for all similar transactions, or if none, the same method used
generally by LICENSEE in reporting its business activity for United States
federal tax purposes.

NET REVENUES may exclude the following items, but only to the extent that they
are included in gross revenue, and are separately billed to purchaser, and paid
or remitted by LICENSEE to third parties:

(i) import, export, excise and sales taxes, custom duties, and shipping charges;

(ii) costs of packing, insurance covering damage during shipping, and
transportation from the place of manufacture to the customer’s premises or point
of installation; and

(iii) amounts repaid or credited by reason of rejections, defects, errors,
overbilling, recalls or returns.

In the event that a LICENSED PRODUCT or LICENSED SERVICE is sold in a country or
other jurisdiction in the Territory in the form of a combination
product/service, NET REVENUES shall be calculated by multiplying NET REVENUES
for the combination product/service by the fraction A/(A+B), where A is the
invoice price of the LICENSED PRODUCT or LICENSED SERVICE and B is the invoice
price of the other service(s) in the combination product/service if both the
LICENSED PRODUCT or LICENSED SERVICE (as applicable) and the other product(s) or
service(s) are sold separately. If either the LICENSED PRODUCT or LICENSED
SERVICE (as applicable) or the other product(s) or service(s) in the combination
product/service are not sold separately, NET REVENUES shall be calculated by
multiplying NET REVENUES for the combination product/service by the fraction
C/(C+D), where C is the value of the LICENSED PRODUCT or LICENSED SERVICE (as
applicable) and D is the reasonably estimated value (using accepted industry
standards) of the other product(s) or service(s) in the combination
product/service, based at least in part on the value of the other active
component or components used in the combination product/service.

1.15 “NET SALES REVENUES” shall mean NET REVENUES derived from the sale of
LICENSED PRODUCTS, where a sale includes any license of use, lease, sale or
other transfer of rights to the LICENSED PRODUCT.

1.16 “NET SERVICE REVENUES” SHALL mean NET REVENUES derived from the sale or
performance of LICENSED SERVICES.

1.17 “PATENT COSTS” means all unreimbursed costs of prosecuting and maintaining
any LICENSED PATENT, including reasonable attorneys’ fees or costs paid or
incurred, and expenses paid or incurred for filing, maintenance, annuities,
translation, or other costs directly related to the PATENT prosecution and
maintenance.

1.18 “SUBLICENSEE” means any person or entity other than an AFFILIATED COMPANY
to which LICENSEE has granted a sublicense of the TECHNOLOGY under this
Agreement, but shall not include any service provider of LICENSEE, an AFFILIATED
COMPANY or SUBLICENSEE obtaining an implied

 

3



--------------------------------------------------------------------------------

license under the TECHNOLOGY to perform the contracted services on behalf of
LICENSEE, an AFFILIATED COMPANY or SUBLICENSEE.

1.19 “SUBLICENSING INCOME” means everything of value received by LICENSEE in
consideration for any sublicense which includes rights to the TECHNOLOGY
licensed herein. For clarity, and subject in all cases to clause (v) below,
SUBLICENSING INCOME is the total amount received, regardless of whether or not
the SUBLICENSE includes intellectual property in addition to the licensed
TECHNOLOGY, and includes the sublicense fee, milestone payments, stock or other
forms of equity, and the fair value of any services or other compensation
received. The following may be excluded from the gross amount received for the
sublicense when calculating SUBLICENSING INCOME:

(i) The reasonable cost of services to be performed thereafter by LICENSEE or an
AFFILIATED COMPANY for or on behalf of the SUBLICENSEE if, but only if, those
services are specifically described and the cost itemized and stated separately
in the sublicense. Payments on the achievement of results shall be deemed to be
milestone payments and are included in SUBLICENSING INCOME.

(ii) Reimbursement of the amount paid for fees incurred by LICENSEE, such as
patent costs, or fees paid to governmental agencies, which are incurred after
the date of the sublicense and are actually paid to third parties by LICENSEE.

(iii) Royalty payments on SUBLICENSEE’S NET REVENUES, which will be paid to JHU
on pursuant to and on the terms of this Agreement.

(iv) The amount of any milestone payment made to JHU under this Agreement as a
result of activity of LICENSEE or SUBLICENSEE, which results in a milestone
payment by the sublicense to LICENSEE under the SUBLICENSE. The difference
between the milestone payment to be paid to JHU and the milestone payment paid
to LICENSEE by the sublicensee shall be considered SUBLICENSING INCOME. For
clarification, if SUBLICENSEE makes a payment to LICENSEE as a milestone, and
LICENSEE is obligated to make a milestone payment to JHU under this Agreement
for that same milestone, that milestone payment amount paid to JHU shall be
deducted from the milestone amount paid under the SUBLICENSE, and the remainder
shall be the SUBLICENSING INCOME.

(v) The amount received for technology independently developed by LICENSEE or
its AFFILIATED COMPANIES, or technology of third parties licensed or acquired by
LICENSEE or its AFFILIATED COMPANIES and included in the SUBLICENSE, including
LICENSEE’S patent rights claiming the composition of galeterone and related
methods and formulations, if said amount is separately stated in the sublicense.

If the SUBLICENSE includes the right or obligation of the SUBLICENSEE to
purchase equity in LICENSEE at a cost greater than the then current fair market
value of the equity, the difference between the fair market value and the amount
paid shall be SUBLICENSING INCOME.

1.20 “TECHNOLOGY” means the LICENSED PATENT(S) and KNOW HOW.

1.21 “VALID CLAIM” means those claims of an issued patent in any country that
(i) has not expired; (ii) has not been disclaimed; (iii) has not been revoked,
held invalid, or otherwise declared unenforceable or not allowable by a tribunal
or patent authority of competent jurisdiction over such

 

4



--------------------------------------------------------------------------------

claim in such country from which no further appeal has or may be taken; and
(iv) in the case of a pending application, was filed and is being prosecuted in
good faith towards allowance.

 

2. GRANT

2.1 Grant. Subject to the terms and conditions of this Agreement, JHU grants
LICENSEE and its AFFILIATED COMPANIES an EXCLUSIVE LICENSE under the LICENSED
PATENTS and a non-exclusive license under the KNOW-HOW in the FIELD of USE to
make, have made, use, sell, offer to sell and import LICENSED PRODUCTS and
perform LICENSED SERVICES in the LICENSED TERRITORY. If any AFFILIATED COMPANY
exercises rights under this Agreement, such AFFILIATED COMPANY shall be bound by
all terms and conditions of this Agreement, including but not limited to
indemnity and insurance provisions and royalty payments. In addition, LICENSEE
shall remain fully liable to JHU for all acts and obligations of AFFILIATED
COMPANY such that acts of the AFFILIATED COMPANY shall be considered acts of the
LICENSEE.

2.2 Retained Rights.

2.2.1 JHU Rights. JHU retains the right, on behalf of itself, the INVENTORS and
all other non-profit academic or research institutions to whom JHU extends
rights, to practice and use TECHNOLOGY in the FIELD OF USE for any research or
non-profit purpose, including, but not limited to sponsored research and
collaborations with commercial entities (including for clinical trials), and
assessment of patients at JHHS/JHU institutions (such as via the JHU CUA
laboratory). JHU also has the right to publish any information included in the
TECHNOLOGY.

2.2.2 Government Rights. This Agreement is subject to Title 35 Sections 200-204
of the United States Code as implemented in 37 CFR Part 401, as may be amended
from time to time. Among other things, these provisions provide the United
States Government with certain nonexclusive rights in a LICENSED PATENT if
federal funds were used to develop the TECHNOLOGY. They also impose the
obligation that LICENSED PRODUCTS sold or produced in the United States be
“manufactured substantially in the United States. LICENSEE will ensure all
required obligations of these provisions are met.

2.2.3 No Implied licenses. The practice of the foregoing retained rights by JHU
shall under no circumstances be construed as a license or ownership interest in,
or other right to, any patent rights, know-how or other intellectual property
rights of LICENSEE or its AFFILIATED COMPANIES and SUBLICENSEES, including
without limitation any intellectual property rights covering or claiming
galeterone or methods of manufacture or use thereof.

2.3 Option Grant. JHU will inform LICENSEE in writing of IMPROVEMENTS. JHU
grants to LICENSEE an option to negotiate for an exclusive license in the FIELD
OF USE to any and all of JHU’s interests in the IMPROVEMENTS. The parties agree
to negotiate in good faith the commercially reasonable terms and conditions of
such an exclusive license, that may arise out of this Agreement. LICENSEE shall
exercise its option by notifying JHU in writing of IMPROVEMENTS which LICENSEE
intends to license within [**] days of LICENSEE’s notification by JHU of such
IMPROVEMENTS. LICENSEE shall also provide JHU with a diligence plan providing
reasonable assurance to JHU of LICENSEE’S plans and capabilities to develop
IMPROVEMENTS into a LICENSED PRODUCT or LICENSED SERVICE in the FIELD OF USE for
public use or benefit. The option will be subject to LICENSEE reimbursing JHU
for all unreimbursed costs of preparation, filing, prosecution and maintenance
of patent rights incurred during the option and negotiation periods with respect
to any IMPROVEMENTS. JHU and LICENSEE will have [**] months to come to terms
after JHU receives notice of LICENSEE’s intent to license any

 

5



--------------------------------------------------------------------------------

IMPROVEMENTS, after which, JHU will be free to license such IMPROVEMENTS to
third parties without restriction. Such option will be subject to
(i) Section 2.2 above, and (ii) any third party rights.

2.4 Specific Exclusions. JHU does not:

2.4.1 commit to LICENSEE to bring suit against third parties for infringement,
except as described in Article 9;

2.4.2 agree to furnish to LICENSEE any technology or technological information
other than the TECHNOLOGY; or

2.4.3 agree to provide LICENSEE with any know how, invention, data, results or
other assistance in the future unless specifically and clearly identified in
this Agreement.

2.5 Transfer of Know-How. Promptly following the EFFECTIVE DATE, JHU, through
the INVENTORS, shall provide LICENSEE with tangible manifestations of the
KNOW-HOW in existence as of the EFFECTIVE DATE that may be reasonably requested
by LICENSEE, and shall ensure that the INVENTORS will be reasonably available to
LICENSEE during the [**] month period following the EFFECTIVE DATE to respond to
questions that LICENSEE may have regarding the use or practice of the KNOW-HOW
in the FIELD OF USE.

 

3. SUBLICENSING

3.1 Permitted Sublicensing. LICENSEE may grant sublicenses in the FIELD OF USE
in the LICENSED TERRITORY. For clarity, LICENSEE shall be responsible to pay JHU
royalties due JHU on sales of LICENSED PRODUCTS and LICENSED SERVICES by a
SUBLICENSEE, to the same extent as if LICENSEE made those sales directly, and
whether or not SUBLICENSEE remits required royalty payments to LICENSEE.

3.2 Sublicense Requirements. Any sublicense agreement executed pursuant to
Section 3.1:

(i) is subject to this Agreement;

(ii) will not permit a SUBLICENSEE to further sublicense without JHU’s consent;

(iii) will, as a condition of validity, expressly include the provisions of
Articles 7, 8, 10.3 and 12.2 for the benefit of JHU;

(iv) will, if this Agreement is terminated, require the transfer to JHU of all
obligations, including the payment of royalties specified in the SUBLICENSE,
without setoff for debts or obligations of LICENSEE to SUBLICENSEE; and

(v) will not be valid against JHU as to terms, conditions, obligations or
limitations that are inconsistent with this Agreement and these sublicensing
requirements.

3.3 Notice and Copy of Sublicense. LICENSEE will notify JHU and within [**] days
of execution will submit to JHU an unredacted copy of each sublicense, the terms
of which will not be considered confidential as to JHU, but which terms JHU will
treat as LICENSEE’s confidential information.

3.4 Sublicensing Income. LICENSEE will share with and pay to JHU that portion of
SUBLICENSING INCOME as stated in Exhibit A.

 

6



--------------------------------------------------------------------------------

4. DILIGENCE REPORTING AND DEVELOPMENT

4.1 Federal Funding. It is the requirement of federal law, and the obligation of
JHU and LICENSEE, that inventions created with federal funding be diligently
developed into useful products and services.

4.2 Milestones. LICENSEE will diligently develop markets for and develop,
manufacture, and sell LICENSED PRODUCTS and LICENSED SERVICES. In addition,
LICENSEE will use commercially reasonable efforts to meet the milestones and
target dates, if any, shown in Exhibit A, and notify JHU in writing within [**]
days after each milestone is met.

4.3 Diligence Report.

4.3.1 By [**] of each year, LICENSEE will submit a written annual report to JHU
covering the preceding calendar year. The report will follow the Diligence
Report Guidelines stated on Exhibit C and shall include information reasonably
sufficient to enable JHU to satisfy reporting requirements of the U.S.
Government and for JHU to ascertain progress by LICENSEE toward meeting this
Agreement’s diligence requirements. Each report will describe, where relevant:

(i) progress by LICENSEE, AFFILIATED COMPANIES or SUBLICENSEE(S) toward
commercialization of LICENSED PRODUCTS or LICENSED SERVICES;

(ii) any FDA or other governmental filings and/or approvals regarding any
LICENSED PRODUCTS or LICENSED SERVICE made or obtained by LICENSEE, AFFILIATED
COMPANY or SUBLICENSEE, the patents or patent applications licensed under this
Agreement upon which such product or service is based, and the commercial name
of such product or service;

(iii) a certificate of insurance or other evidence of insurance, as required by
this Agreement, or a statement of why such insurance is not currently required;

(iv) identification of all AFFILIATED COMPANIES and SUBLICENSEE(S) which have
exercised rights to the TECHNOLOGY, or a statement that no AFFILIATED COMPANY or
SUBLICENSEE has exercised such rights;

(v) description of any diligence milestones achieved during the prior, and
identification of any milestones expected to be achieved in the next year;

(vi) description of any sublicenses under the TECHNOLOGY that were entered
during the year, with a copy of the sublicense agreement if not previously
provided.

(vii) notification of any change of control, name change or other significant
change related to this Agreement or LICENSEE.

4.3.2 Reports may be submitted electronically to an email address provided on
request by JHU. Such reports shall be the Confidential Information of LICENSEE.

 

7



--------------------------------------------------------------------------------

5. FEES, ROYALTIES AND OTHER PAYMENTS

5.1 License Fee. LICENSEE shall pay to JHU the noncreditable, nonrefundable
license fee as described in Exhibit A within [**] days of the EFFECTIVE DATE.

5.2 Patent Costs. Exhibit A includes a summary of unreimbursed PATENT COSTS, and
LICENSEE will reimburse JHU the amount stated in Exhibit A at such time or in
such manner as stated in Exhibit A.

5.3 Minimum Annual Royalty.

5.3.1 LICENSEE will pay JHU a yearly Minimum Annual Royalty (“MAR”) as described
in Exhibit A, which will be paid in advance on or before [**] of each calendar
year and which will apply to that calendar year.

5.3.2 MAR payments are nonrefundable. Earned royalty payments due on NET
REVENUES occurring in the year to which the MAR pertains may be offset against
the Minimum Annual Royalty paid for that year, but only for that year, without
carry forward or back.

5.4 Milestone Payments. LICENSEE will pay JHU milestone payments as stated on
Exhibit A. Within [**] days of achieving a milestone set forth on Exhibit A.
LICENSEE will report the achievement to JHU, and pay to JHU the milestone
payment required. Milestones achieved should be included in the diligence report
described in Section 4.3, even if previously reported.

5.5 Earned Royalty. LICENSEE will pay JHU earned royalties, as described in
Exhibit A, which shall be paid quarterly unless a different payment schedule is
specifically stated. LICENSEE may deduct from the earned royalty the amount of
any MAR paid for the year in which the quarter occurs, until all of the MAR has
been deducted from payments due for that year, after which any earned royalty in
excess of the MAR shall be paid to JHU.

5.6 Duration of Royalty Payments. Royalties shall be paid as described in
Exhibit A for each LICENSED PRODUCT manufactured or produced or each LICENSED
SERVICE performed, on a country-by- country basis, until the later to occur of:
(a) ten (10) years from date of FIRST COMMERCIAL SALE of that particular
LICENSED PRODUCT or LICENSED SERVICE in that country and (b) the last to expire
patent included within the LICENSED PATENTS in such country.

5.7 Payment for All Activities Performed under this Agreement. If LICENSED
PRODUCTS are made, used, imported, or offered for sale before the date this
Agreement terminates, and those LICENSED PRODUCTS are sold after the effective
date of termination, LICENSEE will pay JHU the earned royalty based on the NET
REVENUE of those LICENSED PRODUCTS. In addition, use of the TECHNOLOGY by
LICENSEE shall be deemed to be use which is licensed under this Agreement,
regardless of where performed, whether or not specific LICENSED PATENTS exist in
the location of the activity for which activity a royalty or other payment is
due under this Agreement.

5.8 Obligation to Pay Royalties and Other Payments. Payments required herein
must be paid on the dates or upon the conditions stated, notwithstanding any
claims by either LICENSEE or third party challenging the validity of the
LICENSED PATENTS. Payments once made are not refundable even if the LICENSED
PATENTS are later determined to be invalid or not applicable to the particular
product or service.

 

8



--------------------------------------------------------------------------------

5.9 Currency. For NET REVENUES in currencies other than U.S. Dollars, LICENSEE
will calculated the royalty in U.S. Dollars quarterly, using the appropriate
foreign exchange rate for the currency as quoted by the United States Federal
Reserve Bank, for the last business day of each calendar quarter, to apply to
payments earned by activities during that quarter.

5.10 Non-U.S. Taxes. If non-U.S. taxes are due on royalty or other payments,
such taxes shall be deemed to be in addition to the payment, and LICENSEE will
pay all non-U.S. taxes related to royalty and any other payments under this
Agreement. These tax payments are not deductible from any payments due to JHU.
JHU will cooperate with LICENSEE to receive a refund of such taxes to the extent
available, and such refund shall be retained by LICENSEE.

5.11 No requirement of invoice. All payments are due on the due date without
invoice or demand for payment by or from JHU.

5.12 Interest. Payments are considered due on the dates and at the times
described in this agreement, and if not so stated, within [**] days of the date
of the event requiring the payment. Payment is made when received by JHU.
Payments not received within [**] days of the due date shall, beginning on the
due date, bear interest at the rate of [**]% per annum, whether or not JHU has
made a demand for such payment or interest. Acceptance of late payments without
interest will not act as a waiver of this provision.

5.13 Payments and Obligations. All payments and obligations which come due shall
be and remain due, and the existence of a dispute shall not suspend any duties
under this License Agreement.

5.14 Invoicing by JHU. JHU may submit all invoices for any payments due in
electronic form via e-mail sent to the e-mail address supplied by LICENSEE from
time to time. An invoice directed to the last email address provided by LICENSEE
to JHU shall be deemed received by LICENSEE when sent by JHU.

5.15 Method of Payment. All payments under this Agreement shall be made in U.S.
Dollars by either check or wire transfer.

5.16 Payment Information. Payments shall be made as follows, or as further
notified from time to time by JHU:

All check payments from LICENSEE to JHU shall be sent to:

 

Attention: Executive Director Johns Hopkins Technology Transfer The Johns
Hopkins University 100 N. Charles Street 5th Floor Baltimore, MD 21201 Attn:
A26360

or such other addresses which JHU may designate in writing from time to time.
Checks are to be made payable to the “Johns Hopkins University”. Wire transfers
may be made through:

 

ACH Info: [**]

 

9



--------------------------------------------------------------------------------

FED WIRE: [**] FED WIRE: [**]

Company shall be responsible for any and all costs associated with wire
transfers.

 

6. ROYALTY REPORTS AND ACCOUNTING

6.1 Quarterly Earned Royalty Payment and Report. Beginning with the FIRST
COMMERCIAL SALE of a LICENSED PRODUCT or LICENSED SERVICE, LICENSEE will
thereafter submit to JHU a written report [**] days after the end of each
calendar quarter (even if there are no NET REVENUES during that quarter), along
with payment of any earned royalty due. This report will be in the form of
Exhibit B and will state the number, description, and aggregate NET REVENUES of
LICENSED PRODUCTS and LICENSED SERVICES for the completed calendar quarter. Such
reports must be filed and payments made during any claim against or challenge to
the scope or validity of the LICENSED PATENTS.

6.2 No Refund. In the event that a validity or non-infringement challenge of a
LICENSED PATENT is successful, LICENSEE will have no right to recoup any
royalties paid before or during the challenge period.

 

10



--------------------------------------------------------------------------------

6.3 Termination or Expiration Report. LICENSEE will pay to JHU all applicable
royalties and submit to JHU a written report within [**] days after the license
expires or terminates. LICENSEE will continue to submit required earned royalty
payments and reports to JHU after the license terminates, until all LICENSED
PRODUCTS made or imported under the license have been sold, and thereafter until
the time for paying earned royalties has expired.

6.4 Accounting. LICENSEE will maintain records showing manufacture, importation,
sale, and use of LICENSED PRODUCTS or performance of LICENSED SERVICES and the
revenue received for [**] years from the date of sale of that LICENSED PRODUCT
or LICENSED SERVICE. Records will include general ledger records showing cash
receipts and expenses, and records that include production records, customers,
invoices, serial numbers and related information in sufficient detail to enable
JHU to determine the royalties payable under this Agreement.

6.5 Audit by JHU. LICENSEE will allow an independent accounting firm designated
by JHU to examine LICENSEE’s records during regular business hours upon [**]
days’ prior written notice to LICENSEE for the sole purpose of verifying
payments made by LICENSEE under this Agreement. Such inspection may not be made
more than [**]. The costs of such inspection shall be paid by JHU; provided,
however, that if the audit reveals an underreporting of earned royalties due JHU
of more than [**] percent ([**]%) for the period being audited, LICENSEE will
pay the additional royalties due, and reimburse JHU the reasonable audit costs
incurred.

 

7. WARRANTIES, EXCLUSIONS AND NEGATION

7.1 JHU Warranty. JHU warrants and represents that the Inventors listed have
provided an invention disclosure to the JHU Office of Technology Transfer
(“JHTT”), that the Inventors have assigned such rights as they have in the
Inventions to JHU, and that JHU, as assignee of the Inventions, has filed the
patent applications referred to in this Agreement. JHU further warrants and
represents that it has the complete right and authority to grant the licenses to
LICENSEE hereunder, and that this Agreement and the exercise by LICENSEE of its
rights hereunder does not violate or conflict with an contractual or other right
that JHU or its affiliated entities has with a third party. To the best of JHU’s
knowledge, information and belief, the LICENSED PATENT(S) accurately list the
inventors of that Patent and JHU has received no claims of a third party to
rights in the LICENSED PATENTS other than as may be specifically stated in this
Agreement. JHU does not warrant against presently unknown claims of third
parties that may arise after this Agreement.

7.2 Negation of Warranties. Except as set forth in Section 7.1, JHU provides
LICENSEE the rights granted in this Agreement AS IS and WITH ALL FAULTS. JHU
makes no other representations and extends no warranties of any kind, either
express or implied. Among other things, JHU disclaims any express or implied
warranties of merchantability or fitness for a particular purpose.

7.3 No Representation of LICENSED PATENT. LICENSEE also acknowledges that JHU
does not represent or warrant:

(i) the validity or scope of any LICENSED PATENT, or

(ii) that the exploitation of LICENSED PATENT or TECHNOLOGY will be successful,
or

(iii) except as set forth in Section 7.1,that there are no third party claims or
prior filed patents that would affect ownership of the TECHNOLOGY or freedom to
operate.

 

11



--------------------------------------------------------------------------------

7.4 No other Promises or Warranties. Other than the obligations specifically
stated in this Agreement, JHU makes no promises, express or implied, regarding
the TECHNOLOGY. LICENSEE agrees that no representation or statement by any JHU
employee shall be deemed to be a statement or representation by JHU, and that
LICENSEE was not induced to enter this Agreement based upon any statement or
representation of JHU, or any employee of JHU. JHU is not responsible for any
publications, experiments or results reported by any JHU employee, now or in the
future, including any of the INVENTORS and it is the sole responsibility of
LICENSEE to evaluate the TECHNOLOGY and the accuracy of any data or results.

 

8. INDEMNITY AND INSURANCE

8.1 Application. LICENSEE shall have exclusive control over the LICENSED
PRODUCTS and LICENSED SERVICES provided by LICENSEE, and the risks and costs
associated therewith. Therefore, LICENSEE will protect JHU INDEMNITEES from
exposure to damages which arise from the actions of LICENSEE.

8.2 Indemnification. LICENSEE, AFFILIATED COMPANY and/or SUBLICENSEE agree that
each shall be responsible for injuries or losses to third parties arising from
or related to their own acts or omissions, or caused by or arising from LICENSED
PRODUCTS or LICENSED SERVICES, or allegedly arising as a consequence of the
exercise by LICENSEE, AFFILIATED COMPANY or SUBLICENSEE of any rights granted in
this Agreement. To that end, LICENSEE, AFFILIATED COMPANY and SUBLICENSEE shall
protect JHU INDEMNITEES from any third party claims arising therefrom, including
defending any action brought against JHU INDEMNITEES, with counsel reasonably
acceptable to JHU, and indemnifying JHU INDEMNITEES as against any judgments,
fees, expenses, or other costs arising from or incidental to any such lawsuit,
claim, demand or other action, whether or not any JHU INDEMNITEE, is named as a
party defendant in any such lawsuit and whether or not the JHU INDEMNITEES are
alleged to be negligent or otherwise responsible for any injuries to persons or
property. Exercise of the rights granted in this Agreement, by an AFFILIATED
COMPANY or an agent or a SUBLICENSEE or a third party on behalf of or for the
account of LICENSEE, shall be considered LICENSEE’s practice of said inventions
for purposes of this Paragraph.

8.3 Exclusions.

8.3.1 No indemnification will be provided for claims arising from the practice
by a JHU INDEMNITEE of the LICENSED PATENTS, or exercise of rights retained by
JHU under this Agreement, or the practice of the LICENSED PATENTS outside the
FIELD OF USE by a third party licensee of JHU.

8.3.2 No indemnification will be provided for a claim against a JHU INDEMNITEE
for injuries allegedly caused solely and directly by negligent use or
administration by a JHU INDEMNITEE of a LICENSED PRODUCT or LICENSED SERVICE,
but any products liability or similar claim based upon a LICENSED PRODUCT or
LICENSED SERVICE, made by or provided by LICENSEE or any AFFILIATED COMPANY or
SUBLICENSEE will be covered by this indemnification requirement.

8.4 Survival after Termination. The obligation of LICENSEE to defend and
indemnify as set out in this Paragraph shall survive the termination of this
Agreement, shall continue even after assignment of rights and responsibilities
to an AFFILIATED COMPANY or SUBLICENSEE, and shall not be limited by any other
limitation of liability elsewhere in this Agreement.

 

12



--------------------------------------------------------------------------------

8.5 Rights and Obligations of JHU. JHU shall provide LICENSEE with prompt notice
of any claims covered by LICENSEE’s obligation to indemnify, and will provide
reasonable cooperation to LICENSEE in LICENSEE’s investigation and defense of
such claims. JHU shall have the right to participate in such defense with
counsel of its choice and at JHU’s own expense. JHU shall have the right to
approve the settlement of any claim hereunder that imposes any liability or
obligation on JHU, or affects the LICENSED PATENTS, other than the payment of
money damages paid by the LICENSEE.

8.6 Insurance. Prior to initial human testing or FIRST COMMERCIAL SALE of any
LICENSED PRODUCT or LICENSED SERVICE, LICENSEE will establish and maintain
Comprehensive General Liability Insurance, including Product Liability
Insurance, with a reputable and financially secure insurance carrier acceptable
to JHU to cover any liability of LICENSEE and JHU to third parties related to
any LICENSED PRODUCT or LICENSED SERVICE, or otherwise arising from the
activities of LICENSEE, any AFFILIATED COMPANY or SUBLICENSEE. The LICENSEE or
the acquired insurance will provide minimum limits of liability of $[**] per
claim and $[**] in aggregate and will include all JHU INDEMNITEES as additional
insureds. LICENSEE will furnish a Certificate of Insurance or other evidence of
compliance upon reasonable request. All insurance of LICENSEE will be primary
coverage; other insurance of JHU and JHU INDEMNITEES will be excess and
noncontributory.

 

9. PATENT PROSECUTION, MAINTENANCE, & INFRINGEMENT

9.1 Prosecution & Maintenance.

9.1.1 Filing and Prosecution. JHU, at LICENSEE’s expense, shall file, prosecute
and maintain all patents and patent applications specified under LICENSED
PATENTS. Title to all such patents and patent applications shall reside in JHU.
JHU shall have final decision authority over all patent matter. JHU shall
(a) request its patent counsel to timely copy LICENSEE on all official actions
and written correspondence with any patent office, and (b) allow LICENSEE an
opportunity to comment and advise JHU on all matters relating to the prosecution
and maintenance of the LICENSED PATENTS. JHU will consider any of LICENSEE’s
comments and advice in good faith.

9.1.2 Responsibility of Licensee. LICENSEE shall be responsible for assuring
that LICENSED PATENTS desired by LICENSEE are protected to the extent and in the
areas desired by LICENSEE, including assuring timely review of patents drafted
or filed, timely filing as necessary and payment of required costs.

9.1.3 Election Not to File in Certain Jurisdictions. By concurrent written
notification to JHU and its patent counsel at least [**] days in advance (or
later at JHU’s discretion) of any filing or response deadline, or fee due date,
LICENSEE may elect not to have a patent application filed in any particular
country or not to pay expenses associated with prosecuting or maintaining any
patent application or patent, provided that LICENSEE pays for all costs incurred
up to JHU’s receipt of such notification. Failure to provide such notification
will be considered by JHU to be LICENSEE’s authorization to proceed at
LICENSEE’s expense. Upon such notification, JHU may file, prosecute, and/or
maintain such patent applications or patent at its own expense and for its own
benefit, and any rights or license granted hereunder held by LICENSEE,
AFFILIATED COMPANIES or SUBLICENSEE(S) relating to the LICENSED PATENTS which
comprise the subject of such patent applications or patent and/or apply to the
particular country, shall terminate, and thereafter reside solely in JHU.

 

13



--------------------------------------------------------------------------------

9.2 Notification of Infringement by Third Party. Each party will notify the
other promptly in writing when any infringement by another is uncovered or
suspected.

9.3 Suit for Infringement.

9.3.1 LICENSEE shall have the first right to enforce the LICENSED PATENTS in the
FIELD OF USE against any infringement or alleged infringement thereof, and shall
at all times keep JHU informed as to the status thereof. This right to sue for
infringement shall not be used in an arbitrary or capricious manner. Before
LICENSEE commences an action with respect to any infringement of such patents,
LICENSEE shall give careful consideration to the views of JHU and to potential
effects on the public interest in making its decision whether or not to sue.
Thereafter, LICENSEE may, at its own expense, institute suit against any such
infringer or alleged infringer and control and defend such suit in a manner
consistent with the terms and provisions hereof.

9.3.2 No settlement, consent judgment or other voluntary final disposition of
the suit may be concluded without the prior written consent of JHU, which
consent shall not be unreasonably withheld or delayed. JHU shall reasonably
cooperate in any such litigation at LICENSEE’s expense, including being named as
a party plaintiff in such action to the extent required.

9.3.3 If LICENSEE elects not to enforce any patent within the LICENSED PATENTS,
it shall so notify JHU promptly in writing and JHU may, in its sole judgment and
at its own expense, take steps to enforce any patent and control, settle, and
defend such suit in a manner consistent with the terms and provisions hereof,
and recover, for its own account, any damages, awards or settlements resulting
therefrom.

9.4 Patent Invalidity Suit. LICENSEE shall defend at LICENSEE’s expense a
declaratory judgment or other action brought by a third party naming LICENSEE or
JHU as a defendant and alleging invalidity of any of the LICENSED PATENTS. JHU
in its discretion may elect to take over the sole defense of the action at its
own expense, in which case LICENSEE shall cooperate fully with JHU in connection
with any such action.

9.5 Recovery. LICENSEE shall pay to JHU [**] percent ([**]%) of any monetary
award, settlement or recovery, net of all reasonable attorneys’ fees and
out-of-pocket costs and expenses incurred by LICENSEE in connection with each
suit or settlement. If the cost and expenses exceed the recovery no additional
amount shall be paid to JHU.

 

10. HANDLING AND RESOLUTION OF DISPUTES.

10.1 Governing Law. This Agreement shall be construed, and legal relations
between the parties hereto shall be determined, in accordance with the laws of
the State of Maryland applicable to contracts executed and wholly to be
performed within the State of Maryland without giving effect to the principles
of conflicts of laws. Any disputes between the parties to the Agreement
including the applicability or validity of any LICENSED PATENTS may be brought
in the state or federal courts located in Baltimore, Maryland. Both parties
agree to waive their right to a jury trial and to consent to jurisdiction in
such courts.

10.2 Resolution. The parties shall attempt to resolve all disputes through
informal means. This may include mediation, arbitration, or any other procedures
upon which the parties agree. Each

 

14



--------------------------------------------------------------------------------

party agrees that, prior to resorting to litigation, it will confer with other
party to determine whether other procedures that are less expensive or less time
consuming can be adopted to resolve the dispute.

10.3 Challenges to LICENSED PATENTS, Scope and Applicability – Requirements
During and After Challenge of LICENSED PATENTS by LICENSEE. The provisions of
this Paragraph 10.3 shall be included in any SUBLICENSE and pertain also to
actions by a SUBLICENSEE. If LICENSEE, Affiliate or SUBLICENSEE brings an action
against JHU challenging the validity or scope of the LICENSED PATENTS, or
applicability of the LICENSED PATENTS to a LICENSED PRODUCT or LICENSED SERVICE
the following shall apply.

10.3.1 Actions by a SUBLICENSEE shall be attributed to LICENSEE unless LICENSEE
demonstrates that the action was taken independent of any influence by LICENSEE,
and LICENSEE fully cooperates in defending the action, including affirming the
validity of the LICENSED PATENTS challenged.

10.3.2 If such action determines that at least one claim of a patent challenged
by LICENSEE, AFFILIATED COMPANY or SUBLICENSEE is valid and, if applicable, but
for this Agreement, infringed by a LICENSED PRODUCT or LICENSED SERVICE, the
party challenging will thereafter, except as to PATENT COSTS, [**]. For clarity,
this shall apply to [**], except incurred PATENT COSTS which will be paid as
otherwise agreed.

10.3.3 If such action determines that at least one claim of a patent challenged
by LICENSEE, AFFILIATED COMPANY or SUBLICENSEE is valid and, if applicable, but
for this Agreement, infringed by a LICENSED PRODUCT or LICENSED SERVICE, the
LICENSEE, AFFILIATED COMPANY or SUBLICENSEE challenging will [**].

10.3.4 During the course of such challenge, all payments otherwise required by
this Agreement shall be paid as and when due, to the same extent as if there
were no challenge to the LICENSED PATENTS, and LICENSEE, AFFILIATED COMPANY or
SUBLICENSEE will have no right to recoup any payments, including royalties,
which become due before or during the challenge.

10.3.5 LICENSEE, AFFILIATED COMPANY or SUBLICENSEE shall not pay royalties into
any escrow or other similar account, but shall make all payments to JHU as due
and when due, unless LICENSEE or SUBLICENSEE has prior to the payment becoming
due, voluntarily and completely terminated this Agreement. Timely and complete
payment and full compliance by LICENSEE, Affiliate and SUBLICENSEE with all
terms of this Agreement shall be a condition precedent to bringing and
maintaining the legal action challenging the LICENSED PATENTS.

10.3.6 No less than [**] months prior to bringing an action seeking to
invalidate or limit a LICENSED PATENT, LICENSEE or AFFILIATED COMPANY will
provide written notice of the expected challenge to JHU which shall include a
clear statement of the factual and legal basis for the challenge, and an
identification of all prior art and other matter believed to invalidate any
claim on the LICENSED PATENTS or which supports the claim that the LICENSED
PATENT does not apply to the LICENSED PRODUCT or LICENSED SERVICE.

 

15



--------------------------------------------------------------------------------

11. TERM AND TERMINATION

11.1 Term. The term of this Agreement shall commence on the EFFECTIVE DATE and
shall continue, in each country, until the date of expiration of the last to
expire patent included within LICENSED PATENTS in that country or if no patents
issue then for a term of ten (10) years from the FIRST COMMERCIAL SALE in such
country.

11.2 Termination by Licensee. LICENSEE may terminate this Agreement by giving
JHU written notice at least 90 days in advance of the proposed effective date of
termination selected by LICENSEE. LICENSEE shall pay all sums due under this
Agreement, including MARs, earned royalties, milestone payments or PATENT COSTS
which are incurred or are or become due prior to the effective date of
termination. In addition, LICENSEE shall also be obligated to pay any PATENT
COSTS which are required to be incurred to preserve the patent prior to the
effective date of termination. Termination will not preclude JHU from enforcing
its right to collect from LICENSEE amounts accrued and payable prior to the
effective date of termination.

11.3 Termination by JHU.

11.3.1 JHU may terminate this Agreement if LICENSEE fails to perform or
otherwise materially breaches any of its material obligations hereunder, or of
any related agreement including a sponsored research agreement if, following the
giving of notice by JHU of its intent to terminate and stating the grounds
therefor, LICENSEE has not cured the failure or breach within [**] days. If
LICENSEE is diligently and in good faith attempting to cure the default,
LICENSEE may request, and JHU shall grant an additional [**] days to cure the
default. JHU may also terminate this Agreement if LICENSEE voluntarily or
involuntarily enters bankruptcy or receivership proceedings.

11.3.2 Failure to Meet a Required Diligence Milestone. If this Agreement
provides for diligence milestones which must be accomplished by specified dates
or within specified periods of time, LICENSEE may cure any default for failure
to meet a required diligence milestone in accordance with this subsection.

(i) LICENSEE must be diligently pursuing the milestone and provides JHU a
reasonable explanation of the reasons for such failure and (b) a reasonable,
detailed, written plan for promptly achieving a reasonable extended and/or
amended milestone. If LICENSEE so notifies JHU and provides JHU with the
foregoing explanation and plan, both of which are acceptable to JHU in its
reasonable discretion, then the applicable diligence milestone will be amended
in writing to incorporate the extended and/or amended milestone set forth in the
plan presented by LICENSEE.

(ii) JHU may not withhold its approval to any extended and/or amended milestone
if the explanation provided by LICENSEE demonstrates to JHU’s reasonable
satisfaction that (A) the existence of technical difficulties or delays in
preclinical or clinical studies ( e.g., negative toxicological or
pharmacological test results or an adverse clinical event) or regulatory
processes that LICENSEE, its AFFILIATED COMPANIES and/or SUBLICENSEES could not
have reasonably avoided; (B) the issuance of an injunction or the grant of other
equitable relief by a court of competent jurisdiction preventing LICENSEE, its
AFFILIATED COMPANIES and/or SUBLICENSEES from practicing an invention under the
LICENSED PATENTS; or (C) a failure to achieve, or a material delay in achieving,
marketing approval for galeterone, a LICENSED PRODUCT or LICENSED SERVICE.

 

16



--------------------------------------------------------------------------------

(iii) If the explanation and plan provided by LICENSEE are not reasonably
acceptable to JHU, then LICENSEE may extend the milestone for up to an
additional [**] months by paying [**] of the milestone payment associated with
the milestone.

11.4 Survival of Sublicenses. Upon termination of this Agreement for any reason,
any SUBLICENSEE shall become a direct licensee of JHU under the terms of this
Agreement, provided that JHU’s obligations to SUBLICENSEE(S) are no greater than
JHU’s obligations to LICENSEE hereunder.

 

12. MISCELLANEOUS PROVISIONS.

12.1 Confidentiality.

12.1.1 As used in this Agreement, the term “Confidential Information” means any
technical or business information furnished by LICENSEE to JHTI in connection
with this Agreement which is (a) disclosed in writing or other tangible form and
is labeled or identified as “CONFIDENTIAL” at the time of disclosure or, by
written notice to JHU, within [**] days following disclosure; (b) disclosed
verbally and reduced to writing or other tangible form and similarly labeled,
within [**] days of verbal disclosure. It is understood and agreed that reports
provided to JHU pursuant to paragraphs 4.3 and 6.1are Confidential Information
hereunder.

12.1.2 JHU shall and shall cause its employees, faculty, staff, students,
trustees and advisors engaged in the performance of this Agreement to:
(a) employ all reasonable and diligent efforts to maintain all Confidential
Information in strict confidence, except that JHU may disclose or permit the
disclosure of any Confidential Information to its employees who are obligated to
maintain the confidential nature of such Confidential Information and who need
to know such Confidential Information to perform this Agreement; (b) use all
Confidential Information solely for purposes of performing this Agreement; and
(c) reproduce the Confidential Information only to the extent necessary to
perform this Agreement, with all such reproductions being considered
Confidential Information.

12.1.3 The obligations of JHU under Paragraph 12.1.2 shall not apply to
Confidential Information to the extent that JHU can demonstrate that such
applicable Confidential Information: (a) was in the public domain prior to the
time of its disclosure under this Agreement; (b) entered the public domain after
the time of its disclosure under this Agreement through means other than an
unauthorized disclosure resulting from an act or omission by JHU; (c) is or was
disclosed to JHU at any time, whether prior to or after the time of its
disclosure under this Agreement, by a third party having no fiduciary obligation
of confidentiality with respect to such Confidential Information; (d) is or was
developed by or for JHU without reference to information provided by LICENSEE or
(e) is required to be disclosed to comply with applicable laws or regulations,
or with a court or administrative order, provided that LICENSEE receives prior
written notice of such disclosure and the opportunity to assess the need to
disclose and/or limit the scope of disclosure, and that JHU takes all reasonable
and lawful actions at LICENSEE’s request and expense to obtain confidential
treatment for such disclosure and, if possible, to minimize the extent of such
disclosure.

12.2 Patent Marking. LICENSEE agrees that all LICENSED PRODUCT(S) sold by
LICENSEE, AFFILIATED COMPANIES and SUBLICENSEE(S) will be marked with the number
of the applicable patent(s) licensed hereunder in accordance with, and to the
extent required by, each country’s patent laws.

12.3 Use of Name. LICENSEE, AFFILIATED COMPANIES and SUBLICENSEE(S) shall not
use the name of The Johns Hopkins University or The Johns Hopkins Health System
or any of its constituent parts, such as the Johns Hopkins Hospital, Johns
Hopkins Medicine or any contraction thereof or the name of

 

17



--------------------------------------------------------------------------------

Inventors in any advertising, promotional literature, web sites, electronic
media applications, sales literature, fundraising documents, or press releases
and other print or electronic communications without prior written consent from
an authorized representative of JHU. LICENSEE, AFFILIATED COMPANIES and
SUBLICENSEE(S) shall allow at least [**] business days’ notice of any proposed
public disclosure for JHU’s review and comment or to provide written consent,
unless a shorter period is required in order for LICENSEE to comply with its
disclosure obligations under federal and state securities laws. Such request
shall be made through JHTI.

12.4 No Partnership. Nothing in this Agreement shall be construed to create any
agency, employment, partnership, joint venture or similar relationship between
the parties other than that of a licensor/licensee. Neither party shall have any
right or authority whatsoever to incur any liability or obligation (express or
implied) or otherwise act in any manner in the name or on the behalf of the
other, or to make any promise, warranty or representation binding on the other.

12.5 Notice of Claim. Each party shall give the other or its representative
immediate notice of any suit or action filed, or prompt notice of any claim
made, against them arising out of the performance of this Agreement or arising
out of the practice of the inventions licensed hereunder.

12.6 Assignment.

12.6.1 Permitted Assignment by Licensee. LICENSEE may assign this Agreement as
part of a sale or merger, regardless of whether such a sale occurs through an
asset sale, stock sale, merger or other combination, if the sale or merger is of
LICENSEE’s entire business.

12.6.2 Any Other Assignment by Licensee. Any other attempt to assign this
Agreement by LICENSEE is null and void in the absence of JHU’s written
permission.

12.6.3 Conditions of Assignment. For any assignment, the following conditions
must be met:

(i) LICENSEE must give JHU written notice of the assignment once complete,
including the new assignee’s contact information; and

(ii) the new assignee must agree in writing to JHU to be bound by this
Agreement.

12.6.4 Assignment Payment to JHU. Where the assignment is the result of complete
sale or merger of LICENSEE, then LICENSEE (or its assignee) shall pay to JHU an
assignment fee set forth in Exhibit A. For all other assignments, the assignment
shall be treated in the same manner as a sublicense, such that assignment income
shall be treated as SUBLICENSING INCOME.

12.6.5 After the Assignment. Upon a permitted complete assignment of this
Agreement, LICENSEE will be released from further obligations under this
Agreement, except for those sections that survive termination, and the term
“LICENSEE” in this Agreement will thereafter mean the assignee.

12.7 Notice. Except for those communications which specifically under this
Agreement may be sent via e-mail or other electronic communication (such as
notification of PATENT COSTS incurred and due, and other routine
communications), all notices, requests or communication required or permitted to
be given by either party hereunder shall be given by registered mail or
certified mail, return receipt

 

18



--------------------------------------------------------------------------------

requested, or sent by overnight courier, such as Federal Express, to the other
party at its respective address set forth below or to such other address as one
party shall give notice of to the other from time to time hereunder. Notices
shall be deemed effective when received.

 

If to LICENSEE: One Broadway, 14th Floor Cambridge, MA 02142 Attn: Chief
Operating Officer jmcbride@tokaipharma.com If to JHU: Executive Director Johns
Hopkins Technology Transfer 100 N. Charles Street, 5th Floor Baltimore, MD 21201
RE: Agreement No. A26360

Communications requiring a prompt response should also be sent via email to [**]

12.8 Compliance with All Laws. In all activities undertaken pursuant to this
Agreement, both JHU and LICENSEE covenant and agree that each will in all
material respects comply with such Federal, state and local laws and statutes,
as may be in effect at the time of performance and all valid rules, regulations
and orders thereof regulating such activities.

12.9 Successors and Assigns. Other than as specifically stated herein, neither
this Agreement nor any of the rights or obligations created herein, except for
the right to receive any remuneration hereunder, may be assigned by either
party, in whole or in part, without the prior written consent of the other
party. This Agreement shall bind and inure to the benefit of the successors and
permitted assigns of the parties hereto.

12.10 No Waivers; Severability. No waiver of any breach of this Agreement shall
constitute a waiver of any other breach of the same or other provision of this
Agreement, and no waiver shall be effective unless made in writing and signed by
the party waiving. Any provision hereof prohibited by or unenforceable under any
applicable law of any jurisdiction shall as to such jurisdiction be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement. It is the desire of the parties hereto that this Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held by any governmental agency or court of competent
jurisdiction to be void, illegal and unenforceable, the parties shall negotiate
in good faith for a substitute term or provision which carries out the original
intent of the parties.

12.11 Entire Agreement; Amendment. LICENSEE and JHU acknowledge that they have
read this entire Agreement and that this Agreement, including the attached
Exhibits constitutes the entire understanding and contract between the parties
hereto and supersedes any and all prior or contemporaneous oral or written
communications with respect to the subject matter hereof, all of which
communications are merged herein. It is expressly understood and agreed that:
(i) there being no expectations to the contrary between the parties hereto, no
usage of trade, verbal agreement or another regular practice or method dealing
within any industry or between the parties hereto shall be used to modify,
interpret, supplement or alter in any manner the express terms of this
Agreement; and (ii) this Agreement shall not be modified, amended or in any way
altered except by an instrument in writing signed by both of the parties hereto.

 

19



--------------------------------------------------------------------------------

12.12 Binding Agreement. Exchange of this Agreement in draft or final form
between the parties shall not be considered a binding offer, and this Agreement
shall not be deemed final or binding on either party until the final Agreement
has been signed by both parties.

12.13 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party hereto,
shall impair any such right, power or remedy to such party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or in any similar breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

12.14 Survival. All representations, warranties, covenants and agreements made
herein and which by their express terms or by implication are to be performed or
continue to apply after the execution and/or termination hereof, or are
prospective in nature, shall survive such execution and/or termination, as the
case may be. In addition, the following shall explicitly and specifically
survive any termination or expiration:

(i) LICENSEE’s obligation to make payments to JHU, accrued or accruable during
the License, including earned royalties, sublicensing payments, reimbursement of
PATENT COSTS, late payments and interest;

(ii) any claim of LICENSEE or JHU, accrued or to accrue, because of any breach
or default by the other party; and

(iii) the provisions of Articles 7, 8 and Paragraphs 11.4, 12.1 and 12.13.

12.15 No Third Party Beneficiaries. Nothing in this Agreement shall be construed
as giving any person, firm, corporation or other entity, other than the parties
hereto and their successors and permitted assigns, any right, remedy or claim
under or in respect of this Agreement or any provision hereof.

12.16 Headings. Article headings are for convenient reference and not a part of
this Agreement. All Exhibits are incorporated herein by this reference.

12.17 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which when taken together shall be
deemed but one instrument.

[signature page follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement shall take effect as of the EFFECTIVE DATE
when it has been executed below by the duly authorized representatives of the
parties.

 

THE JOHNS HOPKINS UNIVERSITY TOKAI PHARMACEUTICALS, INC.

/s/ Jill E. Uhl

/s/ John McBride

Name: Jill E. Uhl Name: John McBride Title: Interim Executive Director Title:
COO Date: 9 Jan 2015 Date: December 23, 2014

 

21



--------------------------------------------------------------------------------

EXHIBIT A

LICENSE DEAL SHEET

PATENTS, FEES, ROYALTIES, SUBLICENSING PAYMENTS AND OTHER TERMS

SPECIFIC TO THE LICENSE

 

1. INVENTIONS and INVENTORS:

[**].

 

2. Unreimbursed Patent Costs: Estimated to be $[**]. Exact amount will be
calculated and billed after execution of this Agreement.

LICENSEE will reimburse half of the unreimbursed PATENT COSTS within [**] days
of the EFFECTIVE DATE. The remainder of unreimbursed PATENT COSTS shall be paid
in [**] equal quarterly installments until fully paid.

If JHU grants additional commercial licenses under the LICENSED PATENTS outside
the FIELD OF USE for consideration after the EFFECTIVE DATE, JHU shall notify
LICENSEE thereof in writing and, from and after the effective date of any such
license, LICENSEE’s obligation to reimburse JHU for any PATENT COSTS shall be
reduced on a pro rata basis based on the number of additional commercial
licensees of JHU. Any PATENT COSTS paid to JHU prior to the effective date of
any such commercial license will be credited against future payments to JHU, if
any such future payments to JHU are pending, on a pro rata basis.

 

3. Field of Use: companion diagnostic for Galeterone (excluding commercial sale
as research reagent).

 

4. Major Market: U.S., France, Germany, Italy, Spain, U.K., Japan, Canada

 

5. License Fee: The license fee due under Paragraph 5.1 is seventy-five thousand
dollars ($75,000).

 

6. Minimum Annual Royalties: The MARs described under Paragraph 5.3 are:

 

  •   [**]

 

  •   [**]

 

  •   [**]

 

  •   [**]

 

  •   $30,000 [**]

 

22



--------------------------------------------------------------------------------

7. Royalties: The earned royalty rate payable under Paragraph 5.5 is [**]
percent ([**]%) of NET REVENUE.

Should LICENSEE, any AFFILIATED COMPANY or SUBLICENSEE be required to pay
running royalties to a third party in order to make, have made, use, sell, offer
for sale or import a particular LICENSED PRODUCT or LICENSED SERVICE (an “Other
Royalty”), then LICENSEE shall be entitled to credit [**] percent ([**]%) of
such Other Royalties against the running royalty due to JHU, provided that the
running royalties shall not be reduced below [**] percent ([**]%) of those that
would otherwise be due JHU for that LICENSED PRODUCT or LICENSED SERVICE.

Notwithstanding the foregoing, the earned royalty rate under Paragraph 5.5 shall
be [**] percent ([**]%) of NET REVENUE in any country for any LICENSED PRODUCT
and LICENSED SERVICE not covered by an issued patent within LICENSED PATENTS in
the country of sale.

 

8. Milestone Payments. The milestone payments under Paragraph 5.4 are as
follows:

[**]

 

9. Diligence Milestones. The following milestones shall be achieved no later
than the date shown.

[**]

 

10. Sublicensing Income. LICENSEE shall pay to JHU twenty percent (20%) of all
SUBLICENSING INCOME.

 

23



--------------------------------------------------------------------------------

Where multiple technologies or licenses are included on one SUBLICENSE, where
the amount attributed to each is not specifically stated in the SUBLICENSE, the
amount attributable to each shall be deemed to apply equally to each technology
or license that is included in the SUBLICENSE. Where reasonable to do so,
LICENSEE may request another application of the SUBLICENSING INCOME, by
providing a written request and analysis to JHTI of the basis for LICENSEE’s
request, but in no circumstance shall less than [**]% of the SUBLICENSING INCOME
be applied to the TECHNOLOGY licensed by this Agreement.

 

11. Assignment Payment to JHU. If an assignment of this Agreement under
Section 12.6.4 is the result of complete sale or merger of LICENSEE, then
LICENSEE (or its assignee) shall pay to JHU an assignment fee equal to the
greater of:

[**].

 

24



--------------------------------------------------------------------------------

EXHIBIT B

QUARTERLY SALES & ROYALTY REPORT

FOR LICENSE AGREEMENT BETWEEN

 

 

AND

THE JOHNS HOPKINS UNIVERSITY

DATED                     

 

JHU Reference Number(s)  

 

   

 

PERIOD:         From  

 

    To  

 

TOTAL ROYALTIES DUE FOR THIS PERIOD $               

 

PRODUCT
ID   PRODUCT
NAME   *JHU
REFERENCE   1st
COMMERCIAL
SALE
DATE   TOTAL
NET
SALES/
SERVICES   ROYALTY
RATE   AMOUNT
DUE                                    

 

* Please provide the JHU Reference Number or Patent Reference

This report format is to be used to report quarterly royalty statements to JHU.
It should be placed on LICENSEE letterhead and accompany any royalty payments
due for the reporting period. After the first sale on which royalties accrue,
this report shall be submitted even if no sales are reported.

 

25



--------------------------------------------------------------------------------

EXHIBIT C

DILIGENCE AND ANNUAL

REPORT GUIDELINES

FOR LICENSE AGREEMENT BETWEEN

 

 

AND

THE JOHNS HOPKINS UNIVERSITY

DATED                     

 

JHU Reference Number(s)

 

 

PERIOD:         From

 

To

 

A. Progress by LICENSEE, AFFILIATED COMPANIES or SUBLICENSEE(S) toward
commercialization of LICENSED PRODUCTS or LICENSED SERVICES:

B. Notice of all FDA or other governmental filings and/or approvals regarding
any LICENSED PRODUCT or LICENSED SERVICE made or obtained by LICENSEE,
AFFILIATED COMPANY or SUBLICENSEE, the patents or patent applications licensed
under this Agreement upon which such product or service is based, and the
commercial name of such product or service:

C. A Certificate of Insurance or other evidence of insurance

             is required and is attached.

             is not required. Reason:                                         

D. AFFILIATED COMPANIES and SUBLICENSEES which have exercised rights to the
TECHNOLOGY:

             NONE

             List attached with description of rights exercised.

E. Diligence and other milestones achieved:

F. Diligence and other milestones expected to be achieved this year:

G. Sublicense(s) entered during the year:

            NONE

Identification of SUBLICENSEE’s (copy of the SUBLICENSE attached, if not
previously provided)

H. Change of control, name change or other significant change related to this
Agreement or LICENSEE:

            NONE

Details:

 

26